DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Papers Received: Amendment/Response dated 1/7/21.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5 of copending Application No. 16220056 and 16220065 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all sets of claims are drawn to methods of evaluating an ability of a skin barrier system to protect infant skin from external irritants comprising applying an external irritant formulation to the barrier system.  The method comprises observing the production of markers as response to the application of the applied formulation.  The observations are processed in a computational system and modeled to provide a visual representation of the skin response.  The claims differ in the markers being observed, however the steps of applying the formulation to a barrier system and observing the response in the skin, processing the information in a EPISIM platform. The result of these methods is the same, specifically determining a formulation for infant skin.  For these reasons, the claims are obvious over one another and as such cannot be allowed together.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Bensaci et al (US 2019/0212324 hereafter Bensaci).
Bensaci teaches a method of evaluating an ability of a skin barrier system to protect an infant from external irritation comprising topically applying a barrier to adult skin [abstract, 0039].  An irritant, sodium lauryl sulfate, is applied to the barrier system treated adult skin, where surfactants provide levels of irritation [0036, 0040-0045, 0051-0052 and Examples].  The barrier system is observed for response molecules on the treated skin [0051-0053, 0102-0113].  A computational model of the adult that visualizes the effects on the skin like penetration so that he model skin can be matched to the data [0055-0056].  This model allows for determining the irritant in the model [0061-0066].  The irritant is petrolatum [0096].  EPISIM is employed as the computational model of adult skin [0056].  These disclosures render the claims anticipated. 
Response to Arguments
Applicant's arguments filed 1/7/21 have been fully considered but they are not persuasive. Applicant argues that the Bensaci does not disclose the method of the instant claims, specifically that the prior art does not apply an irritant and the observation of the production of inflammatory molecules in said barrier system treated adult skin.  
Regarding this argument, it is the position of the Examiner that the Bensaci patent continues to disclose the method of the instant claims.  The method evaluates skin barrier systems based on irritants [abstract].  A barrier system is applied to the skin [0039]. A marker and irritant is applied to the skin where sodium lauryl sulfate and caffeine are applied as markers and irritants [0040, 0065, 0070].  Molecules are observed for their penetration through the skin [0051-0052].  Applicant argues that the be inflammatory, only that the step requires observation of the production of inflammatory molecules.  If no molecules form, that does not remove the observation step as the step is still accomplished as molecules are observed.  The nature of the molecules growth does not distinguish the instant claims, as the patentability is held in the completion of the observation step.  Further, a computational model is applied to visualize the skin penetration of molecules [0042].  The optimized inflammation parameters to a computational model and the irritation is determined using the computational model [0041-0044]. The barriers are applied to adult skin and the model comprises both adult and infant skin [0055, 0076-0078].  The same computational model of claim 3 is disclosed by the prior art [Examples]. These disclosures render the claims anticipated. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608.  The examiner can normally be reached on Monday through Friday, 9:00 am to 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618